Citation Nr: 0016214	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-01 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date prior to October 26, 1995, 
for the grant of special monthly compensation under 
38 U.S.C.A. § 1114(r)(2).



REPRESENTATION

Appellant represented by:	Robert E. Roth, Attorney at 
Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In a 
September 1998 decision, the Board denied the veteran's claim 
for an effective date earlier than October 26, 1995.  The 
veteran appealed to the United States Court of Claims for 
Veterans Appeals (Court).  In a joint motion for remand filed 
with the Court in August 1999, the parties requested that the 
Court vacate and remand the case to the Board.  In its 
September 1999 order, the Court granted to motion and vacated 
and remanded the issue to the Board. 


REMAND

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

In an August 1995 letter, the branch manager of Preferred 
Home Health Care stated that the veteran had been a client 
since April 1995 and that he was a client of Lincoln Land 
Home Health Care prior to then. These treatment records, or a 
letter from the agency, which are not of record, are relevant 
to the veteran's claim. 

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who have rendered him care since August 
1992, and who may possess additional 
records pertinent to his claim.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records or 
letters identified by the veteran, which 
have not been previously secured, to 
include Lincoln Land Home Health Care.   
Any records received should be associated 
with the claims folder.  

2. Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claim for 
an earlier effective date for special 
monthly compensation under 38 U.S.C.A. 
§ 1114(r)(2).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




